DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statements (IDS) submitted on July 1st 2020 and October 27th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prommersberger (EP 2 008 595 A2).
Regarding claim 1, Prommersberger discloses a surgical stapling device (10), comprising:
an end effector (104, 204) including an anvil assembly (204) and a cartridge assembly (104) pivotally coupled to one another (this feature is known in the art, refer to element 1 in US 2016/0249919), the anvil assembly (204) and the cartridge assembly (104) being relatively movable such that the end effector (104, 204) is movable between an open position and a clamped position;
a first buttress (350) attached to the anvil assembly (204; para. [0009]), the first buttress (350) having at least one therapeutic agent (370) thereon applied in a first pattern (para. [0009] discloses attaching a buttress with any combination of porous and non-porous layers. Therefore, a first predetermined combination would represent a first pattern. Para. [0023] discloses the porous layer containing a therapeutic agent); and
a second buttress (350) attached to the cartridge assembly (104; para. [0009]), the second buttress (150) having at least one therapeutic agent (370) thereon applied in a second pattern (para. [0009] discloses attaching a buttress with any combination of porous and non-porous layers. Therefore, a second predetermined combination would represent a second pattern Para. [0023] discloses the porous layer containing a therapeutic agent).
Regarding claim 2, Prommersberger discloses wherein the first pattern (para. [0009]) produce a concentration gradient of the at least one therapeutic agent (370) applied on the first buttress (350; para. [0009] discloses multiple configurations of the buttress, where the porous layer contains a therapeutic agent (para. [0023]). A first predetermined configuration would produce a first concentration gradient).
Regarding claim 3, Prommersberger discloses wherein the second pattern (para. [0009]) produces a concentration gradient of the at least one therapeutic agent (370) applied on the second buttress (350; para. [0009] discloses multiple configurations of the buttress, where the porous layer contains a therapeutic agent (para. [0023]). A second predetermined configuration would produce a second concentration gradient).
Regarding claim 4, Prommersberger discloses wherein the therapeutic agent is fibrin, thrombin or fibrinogen (para. [0023]).
Regarding claim 7, Prommersberger discloses wherein the therapeutic agent is combined with an excipient including a salt (para. [0037]).
Regarding claim 15, Prommersberger discloses wherein an outer layer (360) is applied over the therapeutic agent (370) on the first buttress (350; Fig. 4).
Regarding claim 16, Prommersberger discloses a method for treating tissue comprising stapling tissue with the surgical stapling device of claim 1 (para. [0003]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 6 8-12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prommersberger (EP 2 008 595 A2) in view of Hodkinson et al. (US 2020/0085440; “Hodgkinson”). 
Regarding claim 5, Prommersberger discloses the therapeutic agent (para. [0023]).
Prommersberger fails to disclose wherein the therapeutic agent is a chemotherapy drug.
However, Hodgkinson teaches a therapeutic agent is a chemotherapy drug (para. [0047]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a chemotherapy drug, as taught by Hodgkinson, in order to inhibit tumor growth following a surgery.
Regarding claim 6, Prommersberger discloses the therapeutic agent (para. [0023]). 
Prommersberger fails to disclose wherein the chemotherapy drug is any combination of paclitaxel and derivatives thereof, docetaxel and derivatives thereof, abraxane, tamoxifen, cyclophosphamide, actinomycin, bleomycin, dactinomycin, daunorubicin, doxorubicin, doxorubicin hydrochloride, epirubicin, mitomycin, methotrexate, fluorouracil, gemcitabine, gemcitabine hydrochloride, carboplatin, carmustine, methyl-CCNU, cisplatin, etoposide, camptothecin and derivatives thereof, phenesterine, vinblastine, vincristine, goserelin, leuprolide, interferon alfa, retinoic acid, nitrogen mustard alkylating agents, piposulfan, vinorelbine, irinotecan, irinotecan hydrochloride, vinblastine, pemetrexed, sorafenib tosylate, everolimus, erlotinib hydrochloride, sunitinib malate, capecitabine oxaliplatin, leucovorin calcium, bevacizumab, cetuximab, ramucirumab, trastuzumab, atezolizumab, canakinumab, and combinations thereof.
However, Hodgkinson teaches the aforementioned limitation (para. [0049]-[0050]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a chemotherapy drug, as taught by Hodgkinson, in order to inhibit tumor growth following a surgery.
Regarding claim 8, Prommersberger discloses the surgical stapling device (10) including a buttress with a therapeutic agent (para. [0023]).
Prommersberger fails to disclose wherein the surfactant is a cyclodextrin, sodium dodecyl sulfate, octyl glucoside, a sorbitan fatty acid ester, or combinations thereof.
However, Hodgkinson teaches a surfactant is a sorbitan fatty ester (para. [0053]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a surfactant, as taught by Hodgkinson, in order to attract water into the therapeutic agent and result in the release of the therapeutic agent thereof (para. [0053]).
Regarding claim 9, discloses the surgical stapling device (10) including a buttress with a therapeutic agent (para. [0023]).
Prommersberger fails to disclose wherein the salt includes sodium
chloride.
	However, Hodgkinson teaches a salt including sodium chloride (para. [0053]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a salt, as taught by Hodgkinson, in order to attract water into the therapeutic agent and result in the release of the therapeutic agent thereof (para. [0053]).
Regarding claim 10, discloses the surgical stapling device (10) including a buttress with a therapeutic agent (para. [0023]).
Prommersberger fails to disclose wherein the acid includes oleic
acid, citric acid, ascorbic acid, or combinations thereof.
	However, Hodgkinson teaches an acid including oleic acid (para. [0053]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided an acid, as taught by Hodgkinson, in order to attract water into the therapeutic agent and result in the release of the therapeutic agent thereof (para. [0053]).
Regarding claim 11, discloses the surgical stapling device (10) including a buttress with a therapeutic agent (para. [0023]).
Prommersberger fails to disclose wherein the stabilizer includes butylated hydroxytoluene.
	However, Hodgkinson teaches a stabilizer including butylated hydroxytoluene (para. [0053]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a stabilizer, as taught by Hodgkinson, in order to attract water into the therapeutic agent and result in the release of the therapeutic agent thereof (para. [0053]).
Regarding claim 12, discloses the surgical stapling device (10) including a buttress with a therapeutic agent (para. [0023]).
Prommersberger fails to disclose wherein the polyhydric alcohol includes D-sorbitol, mannitol, or combinations thereof
	However, Hodgkinson teaches a polyhydric alcohol including D-sorbitol, mannitol, or combinations thereof (para. [0053]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a polyhydric alcohol, as taught by Hodgkinson, in order to attract water into the therapeutic agent and result in the release of the therapeutic agent thereof (para. [0053]).
Regarding claim 17, Prommersberger discloses a surgical stapling device (10), comprising:
an end effector (104, 204) including an anvil assembly (204) and a cartridge assembly (104) pivotally coupled to one another (this feature is known in the art, refer to element 1 in US 2016/0249919), the anvil assembly (204) and the cartridge assembly (104) being relatively movable such that the end effector (104, 204) is movable between an open position and a clamped position;
a first buttress (350) attached to the anvil assembly (204; para. [0009]), the first buttress (350) having at least one therapeutic agent (370) thereon applied in a first pattern (para. [0009] discloses attaching a buttress with any combination of porous and non-porous layers. Therefore, a first predetermined combination would represent a first pattern. Para. [0023] discloses the porous layer containing a therapeutic agent); and
a second buttress (350) attached to the cartridge assembly (104; para. [0009]), the second buttress (150) having at least one therapeutic agent (370) thereon applied in a second pattern (para. [0009] discloses attaching a buttress with any combination of porous and non-porous layers. Therefore, a second predetermined combination would represent a second pattern Para. [0023] discloses the porous layer containing a therapeutic agent).
Prommersberger fails to disclose wherein the therapeutic agent is a chemotherapy drug.
However, Hodgkinson teaches a therapeutic agent is a chemotherapy drug (para. [0047]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a chemotherapy drug, as taught by Hodgkinson, in order to inhibit tumor growth following a surgery.
Regarding claim 18, Prommersberger discloses wherein the first pattern (para. [0009]) produce a concentration gradient of the at least one therapeutic agent (370) applied on the first buttress (350; para. [0009] discloses multiple configurations of the buttress, where the porous layer contains a therapeutic agent (para. [0023]). A first predetermined configuration would produce a first concentration gradient).
Prommersberger fails to disclose wherein the therapeutic agent is a chemotherapy drug.
However, Hodgkinson teaches a therapeutic agent is a chemotherapy drug (para. [0047]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a chemotherapy drug, as taught by Hodgkinson, in order to inhibit tumor growth following a surgery.
Regarding claim 19, Prommersberger discloses wherein the second pattern (para. [0009]) produces a concentration gradient of the at least one therapeutic agent (370) applied on the second buttress (350; para. [0009] discloses multiple configurations of the buttress, where the porous layer contains a therapeutic agent (para. [0023]). A second predetermined configuration would produce a second concentration gradient).
Prommersberger fails to disclose wherein the therapeutic agent is a chemotherapy drug.
However, Hodgkinson teaches a therapeutic agent is a chemotherapy drug (para. [0047]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a chemotherapy drug, as taught by Hodgkinson, in order to inhibit tumor growth following a surgery.
Regarding claim 20, Prommersberger discloses the therapeutic agent (para. [0023]). 
Prommersberger fails to disclose wherein the chemotherapy drug is any combination of paclitaxel and derivatives thereof, docetaxel and derivatives thereof, abraxane, tamoxifen, cyclophosphamide, actinomycin, bleomycin, dactinomycin, daunorubicin, doxorubicin, doxorubicin hydrochloride, epirubicin, mitomycin, methotrexate, fluorouracil, gemcitabine, gemcitabine hydrochloride, carboplatin, carmustine, methyl-CCNU, cisplatin, etoposide, camptothecin and derivatives thereof, phenesterine, vinblastine, vincristine, goserelin, leuprolide, interferon alfa, retinoic acid, nitrogen mustard alkylating agents, piposulfan, vinorelbine, irinotecan, irinotecan hydrochloride, vinblastine, pemetrexed, sorafenib tosylate, everolimus, erlotinib hydrochloride, sunitinib malate, capecitabine oxaliplatin, leucovorin calcium, bevacizumab, cetuximab, ramucirumab, trastuzumab, atezolizumab, canakinumab, and combinations thereof.
However, Hodgkinson teaches the aforementioned limitation (para. [0049]-[0050]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the therapeutic agent of Prommersberger by having provided a chemotherapy drug, as taught by Hodgkinson, in order to inhibit tumor growth following a surgery.
Regarding claim 21, Prommersberger discloses wherein the therapeutic agent is combined with an excipient including a salt (para. [0037]).
7.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prommersberger (EP 2 008 595 A2) in view of Tarinelli Racenet et al. (US 2010/0012704; “TR”).
Regarding claim 13, Prommersberger discloses the first buttress (350).
Prommersberger fails to disclose wherein the first buttress is attached to the anvil assembly by at least one suture.
	However, TR teaches a buttress is attached to an anvil assembly by at least one suture (para. [0014]).
 It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the first buttress of Prommersberger by having provided the suture, as taught by TR, in order to retain the first buttress to the stapling device prior to actuation.
Regarding claim 14, Prommersberger discloses the second buttress (350).
Prommersberger fails to disclose wherein the second buttress is attached to the anvil assembly by at least one suture.
	However, TR teaches a buttress is attached to an cartridge assembly by at least one suture (para. [0196]).
 It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the second buttress of Prommersberger by having provided the suture, as taught by TR, in order to retain the second buttress to the stapling device prior to actuation.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731